McCuedy, J.
The report of the committee haying been accepted and established on the former trial, there is now no question on the merits of the case. But thei’e'is an attempt to arrest its course, so far at least as the bond and mortgage are concerned, by special objections.
The respondents aver that the petition embraces a claim of title to land, and also to a bond and mortgage, which have no necessary connection with each other, and in relation to which the facts and parties are different, and that the bill is therefore multifarious. Even if- it were so the objection should have been taken on demurrer. But we think it is without force. The petitioners claim to hold the land and bond and mortgage by the same title ; there is the same charge of a fraudulent combination in reference to both; the parties to the fraud are the same, (with the exception of Mrs. Beckwith who is not proved to have been connected with the bond and mortgage) ; and the object of the bill is to establish the right of the petitioners to the whole property.
It is not denied that a decree must pass in their favor in regard to the land,but as to the bond and mortgage it is urged that the court of equity has no jurisdiction. The first ground is that the combination was not found against Mrs. Beckwith. But it is not necessary, so far as jurisdiction is concerned, to establish the connection of all who are charged with a combi-" nation. Proof against a part is sufficient. The second ground is that an injunction is not required to restrain the action of trover for the bond, as upon the facts found there is a complete defeiice at law.
We think the remedy is manifestly inadequate. Whatever may have been the right of the husband to reduce the bond to possession, he had not done it. He had no possession and there was no delivery of it to the assignee. On the other hand he had admitted that it was the separate property of his *363wife, and had treated it as such, and held it as a trustee for her. Her equitable title is complete and a court of chancery is bound to protect it. 2 Story Eq. Jur., § 955. But the assignment by him is on its face good and effective. It is recorded in the state of New York in the same place as the bond and mortgage. The payment to the true owner is stopped. An uncertainty exists in respect to the title. It is within the power, and we think it is the duty of this court, to set aside the attempted conveyance and to enjoin the party against pursuing the action at law. The petitioners are the parties immediately interested. The superior court should be advised accordingly.
In this opinion the other judges concurred.